The opinion of the court was delivered by
Miller, J.
The accused was indicted for assault and convicted for assault. The lower court declined to sentence on the ground that Sec. 792 of the Revised Statutes, on which the prosecution was based, had been repealed by the Act No. 59 of 1896. We have held there was no such repeal. State vs. Meaux, 48 An. 1517, not yet reported.
The State appeals from the judgment of the lower court declining to pass sentence, and, as we have held the Sec. 792 is still in force, the case must be remanded with direction to sentence.
It is therefore ordered, adjudged and decreed that the judgment of the lower court be reversed and set aside; and it is now ordered, adjudged and decreed that the lower court pass sentence on the accused in accordance with the verdict.